Citation Nr: 0844962	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-34 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

The veteran requested a videoconference Board hearing in 
September 2007.  The veteran appeared at the hearing in 
February 2008 and he requested not to have the hearing due to 
his difficulty in discussing the claim.  The veteran also 
submitted a written statement dated in February 2008 to 
withdrawal his request for a hearing.  See 38 C.F.R. § 
20.704(e).

In March 2008, the Board remanded this matter to the RO for 
proper VCAA notification and to associate VA mental health 
treatment records from January 2007 to the present.  After 
accomplishing the requested action to the extent possible, 
the RO continued the denial of the claim (as reflected in the 
August 2008 supplemental statement of the case (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

The competent medical evidence of record shows that the 
veteran's service-connected PTSD was characterized by 
deficiencies in most areas of social functioning and some 
areas of occupational functioning including sleep disturbance 
with nightmares, paranoid thought content, hypervigilance and 
impaired impulse control; the veteran was assigned a GAF 
score that ranged from 58 to 60.


CONCLUSION OF LAW

The schedular criteria for an initial 70 percent disability 
rating have been approximated for service-connected PTSD for 
the entire period of the appeal.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

In this case, the veteran was provided some of the pertinent 
information in the April 2005 VCAA notice.  The letter 
notified the veteran of his and VA's respective duties for 
obtaining evidence.  The veteran was informed of the 
necessity of providing on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability.  The veteran was also informed of pertinent 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to increased compensation 

The Board observes that April 2005 VCAA letter did not 
specifically inform the veteran prior to the initial 
adjudication of the claim of the criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability, that he should 
provide evidence demonstrating the effect the worsening of 
his service-connected disability has on his employment and 
daily life, and that any increase in disability will be 
evaluated by applying relevant Diagnostic Codes.  However, 
this portion of the duty to notify was satisfied subsequent 
to the initial AOJ decision by way of a letter sent to the 
veteran in April 2008.  The Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
the supplemental statement of the case issued in May 2008 and 
August 2008 after the notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed in deciding this appeal as 
the timing error did not affect the essential fairness of the 
adjudication.  Therefore, the Board finds that the 
requirements of VCAA regarding the duty to notify have been 
met for the increased rating claim and that VA has no further 
duty prior to Board adjudication. 

With regard to the duty to assist, the claims file contains 
service treatment records, VA treatment records, a letter 
from the veteran's treating mental health clinician and VA 
examination reports.  Additionally, the claims file contains 
the veteran's statements in support of his claim.  Based on 
the foregoing, the Board finds that all relevant facts have 
been developed properly and sufficiently in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.

II.  Merits of the Claim for Increased Rating

The veteran filed a claim for an increased rating of his PTSD 
in March 2005.  The RO denied his claim and continued the 
current 30 percent disability rating.  The veteran appeals 
this decision contending that the current disability rating 
should be higher.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126.  

The veteran's service-connected PTSD is presently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  PTSD is rated pursuant to the General Rating Formula 
for Mental Disorders.  Id.    

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is prescribed when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  The use of such 
terminology permits consideration of items listed as well as 
other symptoms and contemplates the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  In determining whether 
the veteran meets the criteria for a 70 percent rating, the 
Board must consider whether the veteran has deficiencies in 
most of the following areas:  work, school, family relations, 
judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. 
App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to 
report the clinician's judgment of the individual's overall 
level of functioning.  The GAF Scale is to be rated with 
respect only to psychological, social, and occupational 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores 
range from 1-100 with the higher numbers representing higher 
levels of functioning.  A score of 51-60 reflects some 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g. few 
friends, conflicts with peers or co-workers).   

The medical evidence of record consists of VA examination 
reports dated in April 2005 and July 2007, VA mental health 
treatment records dated from October 2005 to December 2007 
and a letter from the veteran's treating mental health 
clinician dated in January 2008.  In addition, the veteran 
provided additional information about his PTSD symptoms in 
his statements in support of his claim.  The Board finds that 
this evidence, the most pertinent of which is summarized 
below, shows that the veteran's condition as a whole more 
closely approximates the criteria for a rating of 70 percent 
rather than the currently assigned 30 percent disability 
rating.  

The claims file includes medical evidence that shows the 
veteran's PTSD has a moderate to severe affect on his ability 
to function appropriately and effectively.  The veteran 
reported sleep impairment with periodic wakeful nights and 
nightmares regarding his experiences in Vietnam.  See April 
2005 VA examination.  He noted that he has to be alert and he 
sleeps on average four to five hours a night.  See December 
2007 VA treatment record.  The veteran drinks alcohol every 
night to help himself fall asleep.  See July 2007 VA 
examination, December 2007 VA treatment record.   The veteran 
has frequent thoughts of Vietnam and losses.  Id.  He 
reported that he has flashbacks and intrusive thoughts, which 
occur about twice per week.  See April 2005 VA examination.  
The examiner documented that the veteran was easily startled 
and was hypervigilant.  Id.  The veteran avoided loud noises 
and he does not like to be in a corner in public.  Id.  He 
cannot relax and does not engage in recreational activities, 
including, reading or watching television.  See December 2007 
VA treatment record.  The veteran also endorsed occasional 
homicidal thoughts, but denied ideations, plans or intent.  

Overall, the veteran's actions revolve around avoidance of 
feeling arousal about his experiences in Vietnam, which occur 
when he is not continually busy.  The record persistently 
shows that the veteran works long hours to avoid thoughts of 
his experiences of Vietnam.  He reported that he works ten to 
sixteen hours as a grain elevator and on the weekends he 
keeps busy with his cattle farm.  The mental health clinician 
in December 2007 noted that the veteran drinks and works to 
avoid empty time, which may lead to thoughts about his 
Vietnam experiences.  The veteran has reported that he is 
restless and in idle moments, he has flashbacks so he tries 
to keep busy.  He does not engage in recreational activities.  
He spends all of his time working, taking care of his cattle 
at home or fixing old tractors and equipment.  The record 
indicates that he works himself to near exhaustion so that he 
is too tired to think about anything.  The veteran also noted 
in August 2008 that he feels fatigue and is concerned that he 
will be unable to keep up with his current work schedule.

Furthermore, the competent medical evidence shows that the 
veteran exhibits the inability to establish and maintain 
effective relationships.  The veteran is twice divorced.  He 
lives alone and is unaware about what his own adult children 
are really like.  See Letter dated January 2008.  In 
addition, he is not connected with his grandchildren.  Since 
Vietnam, he has not let people get close.  Id.  He has 
reported that socially he has two friends.  However, the 
veteran's treating mental health clinician reported that when 
the veteran is asked about his two friends, he states that he 
has a Vietnam survivor friend in which he can confide and the 
other person was not the friend he thought he was.  See 
January 2008 letter.  The clinician also noted that the 
veteran does not trust others.  Id.   The veteran has 
reported that he has difficulty with relationships because of 
his constant restlessness, impatience and need to be busy all 
of the time.  Overall, he does not associate much with people 
and the records shows that the veteran does not have a social 
support system.  

In addition, the veteran's treating clinician submitted a 
letter, noting that although the veteran is able to work he 
has not been able to stop drinking to numb the mind.  The 
veteran self medicates on a daily basis and he feels this is 
the only way to sleep.  The clinician asserted that on the 
surface one could think he was managing, but his constricted 
life and lack of awareness of others and their life is odd.  
The veteran gives an illusion of understanding but is not 
able to comprehend much about how he is living.  She further 
states that the veteran's relationships are minimal and 
superficial.  The clinician noted that the veteran is focused 
and he cannot see beyond his enclosed world.  This trance 
like ritual has not change much in his own mind since 
Vietnam.  The veteran's lifestyle is about avoidance of 
closeness and he has severely limited his enjoyment and 
quality of life.  The clinician concluded that the veteran's 
PTSD is moderate to severe as shown by his lack of awareness 
of his constricted and regimented life.  

The Board notes that the veteran's mental health examiners 
and clinician have assigned the veteran GAF scores for PTSD 
ranging from 58 to 60 from October 2005 to December 2007.  A 
GAF score from 51 to 60 indicates that the veteran has 
moderate symptoms and moderate difficulty in social and 
occupational functioning.  These assessments do appear to be 
in conflict with the clinical and other evidence tending to 
show more debilitating consequences of the PTSD.  
Nevertheless, greater weight-or at least equal weight-is 
given to the findings pointing to the veteran's social 
isolation and overriding preoccupation with his illness. 

The Board notes that a staged rating is not applicable in 
this case.  The competent medical evidence of record does not 
show that the veteran's PTSD symptoms fluctuated materially 
during the course of this appeal.  As such, a staged rating 
is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

In finding that a 70 percent rating is warranted, the Board 
declines to grant a 100 percent rating.  The competent 
medical evidence is negative for evidence of characteristics 
such as gross impairment in thought processes or 
communication; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  36 C.F.R. § 4.130, Diagnostic Code 9411.  There is 
evidence that the veteran lacks awareness about his life and 
avoids being close with others, as discussed above.  However, 
in reviewing the entire evidence of record, it does not show 
total occupational and social impairment due to PTSD and the 
criteria for a 100 percent rating have not been met.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  To the extent that the veteran's service-
connected disability affects his employment, such has been 
contemplated in the assignment of the current 70 percent 
schedular evaluation.  The evidence does not indicate that 
the veteran's service-connected PTSD has caused marked 
interference with employment beyond that already contemplated 
in the assigned evaluation, necessitated any frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  Therefore, 
referral of this case for extra-schedular consideration is 
not warranted.  See Floyd v. Brown¸ 9 Vet. App. 88, 95 
(1996); Bagwell v. Brown¸ 9 Vet. App. 337 (1996).


ORDER

Entitlement to an increased rating of 70 percent for service-
connected PTSD for the entire appeal period is granted.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


